PER CURIAM.
Wife appeals a final judgment of dissolution of marriage and challenges the trial court’s award of rehabilitative alimony and equitable distribution of the marital assets. If we were sitting as the triers of fact in this case, we may not have reached the same conclusions, but we do not find that the trial court committed reversible abuse of judicial discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
AFFIRMED.
SMITH and THOMPSON, JJ., concur.
SHIVERS, C.J., concurring in part and dissenting in part.